GUADALUPE COUNTY



                                                                                           ".:"'-. ;'   ,-r,.:
                                                                                                         '·-: ~ .-.

   211 W. 1Court: St. .                                                            ·     :~hone: (830) 303~8873
Seguin, TX 78155-5730
           ;   ',    ':.
                                   Debr~    Crow, District Clerk. •· ·                 ·· .. Fax: (S30) 3~9-1943
                                                                                                        . , ~ . >. ·,




         Court of Criminal Appeals
         P.O. Box 12308, Capitol Station
         ~ustin, Texas 78711

                                       ·                  .
         Re: 01-1045~CR The State of Texas VS. John David Kohlberg
                                                                  .           AIOOIA~,CO~vtk
                                                                                     .

            We received the Order from the Court of Appeals on June .18t\ 2015 requiring a
            response as to why we'had not filed the defendant's application for wrh of habeas
      ' ' ~ corp4s·.· ·upon further research, we '11ave nofrec~ived -~iwrit of habeas ,coq)u~Jrom : '
            the defendant on this case. The lastknown filing from Mr. Kohlberg was dated
            January 8th, 2014 titled: "Motion Re:4l.l;esti~g.Credit for Back Time". This motion
            was submitted to the judge and was'.. re,tumea·. denied.
                                                  .           ~




         Please contact me if you have any additional questions or concerns at (830) 303-
         8879.

         Thank-you and have a great day!

         Debra Crow, District Clerk
         Guadalupe County Justice Center
         211 West Court Street, Suite 209
         Seguin, Texas 78155